The Conservancy Act of Ohio enjoins upon each county treasurer the duty to collect delinquent assessments, levies and penalties. See Sections 6828-48, 6828-51 and 6828-55, General Code.
In State, ex rel. Miami Conservancy District, v. Baden etal., Budget Commission., 130 Ohio St. 251, 198 N.E. 865, in affirming the judgment of the Court of Appeals holding that the conservancy district could not by mandamus compel the budget commission to include delinquent assessments in an annual budget, this court held that, under Sections 6828-51 and 6828-55, General Code, the right of the county treasurer to make such collection is exclusive and that the provisions of those sections are mandatory.
As the duties of prosecuting attorney and county auditor are enjoined by law and there is no allegation that either has declined or refused to act, neither is a necessary party to the present proceeding.
The demurrer to the answer will be sustained and a writ of mandamus allowed.
Writ allowed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL and WILLIAMS, JJ., concur.
TURNER, J., not participating. *Page 307